 Case 3:21-cv-00538-N Document 25 Filed 04/30/21     Page 1 of 6 PageID 2677



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:                                  §
                                        §
HIGHLAND CAPITAL MANAGEMENT,            §
                                               Bankruptcy Case No. 19-34054
L.P.,                                   §
                                        §
     Debtor.                            §
HIGHLAND CAPITAL MANAGEMENT             §
FUND ADVISORS, L.P. and NEXPOINT        §
ADVISORS, L.P.,                         §
                                        §
         Appellants,                    §
                                        §
                                               Civ. Act. No. 3:21-cv-00538-N
v.                                      §
                                        §
HIGHLAND CAPITAL MANAGEMENT,            §
L.P.,                                   §
                                        §
         Appellee.                      §
                                        §
HIGHLAND GLOBAL ALLOCATION
                                        §
FUND, HIGHLAND INCOME FUND,
                                        §
NEXPOINT CAPITAL, INC., and
                                        §
NEXPOINT STRATEGIC
                                        §
OPPORTUNITIES FUND,
                                        §
                                        §
         Appellants,                           Civ. Act. No. 3:21-cv-00539-N
                                        §
                                        §
v.
                                        §
                                        §
HIGHLAND CAPITAL MANAGEMENT,
                                        §
L.P.,
                                        §
      Appellee.
                                        §
JAMES DONDERO,                          §
                                        §
         Appellant,                     §
                                        §
v.                                      §
                                               Civ. Act. No. 3:21-cv-00546-N
                                        §
HIGHLAND CAPITAL MANAGEMENT,            §
L.P.,                                   §
      Appellee.                         §
                                        §
     Case 3:21-cv-00538-N Document 25 Filed 04/30/21                             Page 2 of 6 PageID 2678



    GET GOOD TRUST and THE DUGABOY
                                 §
    INVESTMENT TRUST,            §
                                 §
          Appellants,            §
                                 §
      v.                         §                                     Civ. Act. No. 3:21-cv-00550-N
                                 §
    HIGHLAND CAPITAL MANAGEMENT, §
    L.P.,                        §
          Appellee.              §
                                 §

                STIPULATION REGARDING BRIEFING AND HEARING SCHEDULE

           This stipulation (the “Stipulation”) is made and entered into by and between (i) Highland

Capital Management, L.P., as debtor and debtor-in-possession (the “Debtor”); (ii) Highland

Capital Management Fund Advisors, L.P. and NexPoint Advisors, L.P. (collectively, the

“Advisors”); (iii) Highland Income Fund, NexPoint Strategic Opportunities Fund, Highland

Global Allocation Fund, and NexPoint Capital, Inc. (collectively, the “Funds”); (iv) James

Dondero (“Mr. Dondero”); and (v) The Dugaboy Investment Trust and Get Good Trust

(collectively, the “Trusts”). The Debtor, the Advisors, the Funds, Mr. Dondero, and the Trusts are

referred to collectively as the “Parties” and each individually as a “Party” in this Stipulation.

                                                    RECITALS

           WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),

which is currently pending in the Bankruptcy Court for the Northern District of Texas, Dallas

Division (the “Bankruptcy Court”) [Docket No. 186];1

           WHEREAS, on February 22, 2021, the Bankruptcy Court entered the Order (I) Confirming

the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as Modified)


1
    All docket numbers refer to the docket maintained by the Bankruptcy Court.
    Case 3:21-cv-00538-N Document 25 Filed 04/30/21                          Page 3 of 6 PageID 2679



and (II) Granting Related Relief [Docket No. 1943] (the “Confirmation Order”)2 confirming the

Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as Modified)

[Docket No. 1808] (as amended, supplemented, or modified, the “Plan”) of the Debtor;

        WHEREAS the Effective Date of the Plan has not yet occurred;

        WHEREAS, each of the Advisors, the Funds, Mr. Dondero, and the Trusts filed Notices of

Appeal [Docket Nos. 1957, 1966, 1970, 1972] appealing the Confirmation Order;

        WHEREAS, the Advisors filed the Motion for Stay Pending Appeal, Civ. Act. No. 3:21-

cv-00538-N, D.I. 2 (N.D. Tex. Apr. 1, 2021) and the Trusts filed the Motion for Stay Pending

Appeal, Civ. Act. No. 3:21-cv-00550-L, D.I. 6 (N.D. Tex. Apr. 6, 2021) in the District Court for

the Northern District of Texas seeking to stay the effectiveness of the Confirmation Order (the

“Stay Motions”); and

        WHEREAS, to allow time for the Stay Motions to be heard, the Debtor agreed that the

Effective Date of the Plan would not occur before April 23, 2021 at 5:00 p.m. (Central Time) and

has agreed to a further stay of the Effective Date of the Plan as set forth herein.

        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED, that:

        1.       The Effective Date of the Plan will not occur before May 14, 2021, at 5:00 p.m.

(Central Time).

        2.       The Advisors, the Funds, Mr. Dondero, and the Trusts reserve any and all rights

that they may have to seek an administrative stay of the Effective Date pending the Court’s




2
 Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the
Confirmation Order.
  Case 3:21-cv-00538-N Document 25 Filed 04/30/21                    Page 4 of 6 PageID 2680



resolution of the Stay Motions, and the Debtor and the Committee reserve all rights to object to

any such requests.

       3.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation.

                            [Remainder of Page Intentionally Blank]




      Signed April 30, 2021.




                                    __________________________________
                                    David C. Godbey
                                    United States District Judge
 Case 3:21-cv-00538-N Document 25 Filed 04/30/21     Page 5 of 6 PageID 2681


Dated: April 26, 2021.          PACHULSKI STANG ZIEHL & JONES LLP

                                Jeffrey N. Pomerantz (CA Bar No.143717)
                                Ira D. Kharasch (CA Bar No. 109084)
                                John A. Morris (NY Bar No. 266326)
                                Gregory V. Demo (NY Bar No. 5371992)
                                10100 Santa Monica Blvd., 13th Floor
                                Los Angeles, CA 90067
                                Telephone: (310) 277-6910
                                Facsimile: (310) 201-0760
                                E-mail:     jpomerantz@pszjlaw.com
                                            ikharasch@pszjlaw.com
                                            jmorris@pszjlaw.com
                                            gdemo@pszjlaw.com


                                -and-
                                HAYWARD PLLC

                                /s/ Melissa S. Hayward
                                Melissa S. Hayward
                                Texas Bar No. 24044908
                                MHayward@HaywardFirm.com
                                Zachery Z. Annable
                                Texas Bar No. 24053075
                                ZAnnable@HaywardFirm.com
                                10501 N. Central Expy, Ste. 106
                                Dallas, Texas 75231
                                Tel: (972) 755-7100
                                Fax: (972) 755-7110
                                Counsel for the Debtor and Debtor-in-Possession

                                -and-
Case 3:21-cv-00538-N Document 25 Filed 04/30/21     Page 6 of 6 PageID 2682



                                 MUNSCH HARDT KOPF & HARR, P.C.

                                 /s/ Davor Rukavina
                                 Davor Rukavina
                                 Texas Bar No. 24030781
                                 Julian P. Vasek, Esq.
                                 Texas Bar No. 24070790
                                 3800 Ross Tower
                                 500 N. Akard Street
                                 Dallas, Texas 75201-6659
                                 Telephone: (214) 855-7500
                                 Facsimile: (214) 855-7584
                                 E-mail: drukavina@munsch.com

                                 Counsel for Highland Capital Management Fund
                                 Advisors, L.P. and NexPoint Advisors, L.P.

                                 -and-


                                 HELLER, DRAPER & HORN, L.L.C.

                                 /s/ Douglas S. Draper
                                 Douglas S. Draper, La. Bar No. 5073
                                 ddraper@hellerdraper.com
                                 Leslie A. Collins, La. Bar No. 14891
                                 lcollins@hellerdraper.com
                                 Greta M. Brouphy, La. Bar No. 26216
                                 gbrouphy@hellerdraper.com
                                 650 Poydras Street, Suite 2500
                                 New Orleans, LA 70130
                                 Telephone: (504) 299-3300
                                 Facsimile: (504) 299-3399

                                 Counsel for The Dugaboy Investment Trust and
                                 Get Good Trust
